DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemier et al. (US 9422029 B1).  Niemer et al. discloses all claimed features; see col. 4, line 14 through col. 9, line 58, and Figs. 1-14.  Specifically, Niemer et al. discloses: Regarding claim 1: a reconfigurable watercraft (kayak) comprising: a bow section [22]; at least one intermediate (center) section [24]; a stern section [26]; a first connecting system comprising at least one connecting assembly comprising at least one connecting portion secured to of the bow section, at least one connecting portion secured to the intermediate section, and at least one connecting member; a second connecting system comprising at least one connecting assembly comprising at least one connecting portion secured to the stern section, at least one connecting portion secured to the intermediate section, and at least one connecting member; wherein the reconfigurable watercraft is configurable in a first configuration in which the at least one connecting member of the first connecting system engages the at least one connecting portion of the first connecting system secured to the bow section and the at least one connecting portion of the first connecting system secured to the intermediate section to inhibit movement of the bow section relative to the at least one intermediate section, and the at least one connecting member of the second connecting system engages the at least one connecting portion of the second connecting system secured to the intermediate section and the at least one connecting portion of the second connecting system secured to the stern section to inhibit movement of the stern section relative to the at least one intermediate section; and a second configuration in which the at least one connecting member of the first connecting system engages the at least one connecting portion of the first connecting system secured to the bow section and the at least one connecting portion of the first connecting system secured to the intermediate section to allow pivoting movement of the bow section relative to the at least one intermediate section, and the at least one connecting member of the second connecting system engages the at least one connecting portion of the second connecting system secured to the intermediate section and the at least one connecting portion of the second connecting system secured to the stern section to allow pivoting movement of the stern section relative to the at least one intermediate section.  Niemer et al. further discloses: Regarding claim 2: a reconfigurable watercraft as recited in claim 1, in which, when the reconfigurable watercraft is in the first configuration: the at least one connecting assembly of the first connecting system substantially prevents longitudinal and lateral movement of the bow section relative to the at least one intermediate section; and the at least one connecting assembly of the second connecting system substantially prevents longitudinal and lateral movement of the stern section relative to the at least one intermediate section.  Niemer et al. further discloses: Regarding claim 3: a reconfigurable watercraft as recited in claim 1, in which: the first connecting system comprise a plurality of connecting assemblies; and the second connecting system comprises a plurality of connecting assemblies.  Niemer et al. further discloses: Regarding claim 14: the claimed method is considered inherent in the function, operation, structure and use of the device as disclosed by Niemer et al.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-12, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niemier et al. (US 9422029 B1), in view of Lingeman (US 4366769 A).  Niemer et al. discloses all claimed features as indicated previously, except the explicitly claimed features of claims 4-12, 15, 16 and 18-20 as claimed.  However, Lingeman discloses such features; see col. 4, lines 3-40 and lines 53-68, and col. 5, lines 22-68, Figs. 1-7.  Lingeman discloses the claimed connecting portions, connecting members and arrangements; providing such features would facilitate and retain such arrangements for the watercraft as would have been recognized by one of ordinary skill in the art. The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
7.	Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niemier et al. (US 9422029 B1), in view of Lombano et al. (US 2008/0246236 A1).  Niemer et al. discloses all claimed features as indicated previously, except the explicitly claimed features of claims 13 and 17 as claimed.  However, Lombano et al. discloses such features; see pg. 2, paragraphs [0030] – [0041], pg. 3, paragraphs [0048] – [0053], and Figs. 1 and 6-8.  Lombano et al. discloses the claimed connecting portions, connecting members, pin portions, connecting portions, and aligned hinge arrangements.  Providing such features would facilitate and retain such arrangements for the watercraft as would have been recognized by one of ordinary skill in the art. The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Conclusion
8.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose reconfigurable (foldable and/or sectional) boats and watercraft.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
10/06/2022